Citation Nr: 1212894	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  08-18 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to November 1967.  He was awarded the Combat Infantryman Badge, among other decorations.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in September 2011 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for bilateral hearing loss.  He asserts that noise exposure from combat has resulted in his hearing loss.

When the Veteran was afforded a VA audiological examination in August 2006, the VA examiner rendered an opinion that the hearing loss was not related to service.  The rationale was that the Veteran's hearing loss was normal at the time of discharge examination.  

However, the Board noted in its September 2011 Remand that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385. . . .  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Board then cited to several audiological examinations conducted in service.  

On the authorized preinduction audiological evaluation in April 1965, pure tone thresholds, in decibels, (when converted from American Standards Association (ASA) units to International Standards Organization (ISO) units) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
illegible
10
--
20
LEFT
15
illegible
10
--
illegible

On another authorized preinduction audiological evaluation in September 1965, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
5
LEFT
15
10
10
--
5



On the authorized separation audiological evaluation in September 1967, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
--
15
LEFT
10
5
20
--
15

In reviewing audiological testing prior to service and upon separating from service, it appeared to the Board that test results suggest some worsening of hearing acuity.  

The Board remanded the claim in September 2011 for another VA audiological examination with opinion to address the significance of the apparent increase in certain tested thresholds during service.   

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  While the Veteran was afforded a VA examination in October 2011, the decrease of hearing acuity in service was not addressed.  The VA examiner opined that the Veteran's current hearing loss was not related to service.  The basis of the opinion was that the Veteran's hearing was within normal limits at the time of separation from service and that there is no scientific basis to relate hearing loss to service when entrance and separation examinations were normal.  Although the Board regrets further delay, the case must be returned to the RO for another examination and opinion. 


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded another VA audiological examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.

After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current hearing loss is causally related to the Veteran's service, to include noise exposure during service.  For purposes of the opinion, noise exposure during service should be assumed.  The examiner should offer a rationale which should discuss the significance of any decrease in hearing acuity documented in service audiological examinations.

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


